DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 3/4/2022 wherein claims 9-12 have been added.
Claims 2, 4, 6, 8-12 are presented for examination on the merits. The following rejections are made.

Response to 1.132 Declaration
The declaration under 37 CFR 1.132 filed 3/4/2022 is insufficient to overcome the rejection of claims 2, 4, 6 and 8 based upon Guilford (US 2006/0099244) in view of Cervantes-Ortiz et al. (Viruses, 2016, 8, 124, 1-16) and Liu et al. (Zhonghua Yu Fang Yi Xue Za Zhi, 1997, 6, abstract only) as set forth in the last Office action.
The declaration indicates that the inventor has observed the treatment with plain glutathione did not achieve a reduction in oxidation and free radical stress that patients needed which the liposomal glutathione of the invention does. It is argued that use glutathione for treatment of respiratory infections did not exist and that the instant claims are the first do so such. 
The Examiner acknowledges the inventor’s findings. However, it is critical to remember that the oral administration of liposomal glutathione is known. Guilford’s invention is specifically directed to “liposomal formulation for oral administration of glutathione” (see Title). Guilford teaches that glutathione, because of its excellent antioxidative activity, may be used to treat oxidative stress associated with diseases such as viral infections (see [0014]).  Thus, it was known, contrary to the declaration, that liposomal glutathione could be used to reduce oxidation and free radical stress.
Regarding the issue that glutathione has never before been used to treat RSV, while this may be formally true, this fact it does not make it any less obvious. As noted above, orally administered liposomal glutathione is known to mitigate oxidation associated with viral pathogenesis. Ortiz teaches that RSV antioxidant treatment significantly ameliorates RSV-induced disease and inflammation by reducing reactive oxygen species produced by infection (see page 7). The logical result is the following: 
glutathione [Wingdings font/0xE0] treats viral diseases/oxidative stress
viral disease/oxidative stress [Wingdings font/0xE0] RSV infection
glutathione [Wingdings font/0xE0] treats RSV infection
While there may not have been a direct teaching of using liposomal glutathione to treat RSV, the method would have nonetheless been obvious because the general facts set forth by the prior art. For this reason, the declaration is not considered persuasive.


Response to Applicants’ Arguments
Applicants arguments filed 2/13/2022 regarding the rejection of claim 2, 4, 6 and 8 made by the Examiner under 35 USC 103 over Guilford (US 2006/0099244) in view of Cervantes-Ortiz et al. (Viruses, 2016, 8, 124, 1-16) and Liu et al. (Zhonghua Yu Fang Yi Xue Za Zhi, 1997, 6, abstract only) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 8/12/2021.
In regards to the 103 rejection, Applicant asserts the following:
A)  the declaration overcomes the rejection of record.
In response to A, the Examiner is not persuaded for the reason discussed above under paragraphs 3-7. 
Maintained Rejections, of Record
Claim Objections
Claims 2 and 6 are objected to because of the following informalities:  The “R” of “respiratory syncytial virus” is capitalized. This appears to be a typo. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6 and 8-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Guilford (US 2006/0099244) in view of Cervantes-Ortiz et al. (Viruses, 2016, 8, 124, 1-16) and Liu et al. (Zhonghua Yu Fang Yi Xue Za Zhi, 1997, 6, abstract only)
Guilford teaches a liposomal glutathione formulation comprising selenium (see [0002]) for use in methods of treating various diseases such as a viral disease (see [0014]).  It is taught that glutathione in its reduced state functions as an antioxidant (see [0005]),
Guilford fails to teach the viral disease as being respiratory syncytial virus (RSV).
Cervantes-Ortiz teaches that antioxidant treatment significantly ameliorates RSV-induced clinical disease and pulmonary inflation suggesting a causal relationship between increased reactive oxygen species and lung disease (see page 7, section 4).  
Liu teaches that selenium can be used in methods as an effective supplement to promote recovery from active RSV infections (see abstract).  
Thus, given that is was known that glutathione is an antioxidant (see Guilford) useful for treating viral infections and that antioxidants are known to ameliorate RSV infections (see Cervantes-Cortez) and that selenium is known for treating RSV (see Liu), it would have been obvious to modify Guilford’s method so as to be used in subjects having RSV with a reasonable expectation for success in treating the disease. See MPEP 2143(I)(A).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KYLE A PURDY/Primary Examiner, Art Unit 1611